Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 



Claim Objection
6.	Claims 1, 6 and 7 are objected to because of the following reason: Claims 1, 6 & 7 having acronyms without defining them first. Claims use acronyms (“EL”) without having defined them by using the fully spelled out from the acronyms. 

Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6, 7, 9, 10, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Odoi (Pub No. 20090085831) and further in view of Dozen (Pub No. 20050287846). 
Regarding claim 1, Odoi discloses a display device comprising: an EL panel comprising a light-emitting element over a flexible substrate (Para. 49: EL display & Para. 15: Display device including a curved display having a flexible substrate); a touch sensor overlapping with the EL panel (Fig. 21 & Para. 120: Touch panel-50 arranged on the display device 100) & (Para. 115: EL display); a transistor formed over the flexible substrate (Para. 65: Display panel having thin film transistor) & (Para. 11: Display device with flexible substrate); wherein the EL panel comprises a bent side surface (Para. 49: EL display & Para. 15: Display device is curved display) & (Fig. 1 & Para. 69: Curved display face 20).  

In a similar field of endeavor, Dozen discloses a first insulating film over the transistor (Fig. 2C: TFT on the insulating film-129 & Para. 56 & 106); and an electrode of the light-emitting element over the first insulating film and electrically connected to the transistor (Para. 106: Gate electrode and the insulation film electrically connected to the transistor & 137) & (Fig. 2B & 3B).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the thin film integrated circuit of Dozen’s disclosure with the fabricating display device as taught by Odoi. Doing so would have resulted in fabricated thin film integrated circuit capable of achieving high flexibility.
Regarding claim 3 & 9 & 12, Odoi is silent regarding the transistor comprises a channel formation region which comprises an oxide semiconductor material.
Dozen discloses the transistor comprises a channel formation region which comprises an oxide semiconductor material (Para. 60-61: Silicon oxide).
At the time of filling, it would have been obvious to use oxide semiconductor material in a display device to produce flexible display. 
Regarding claim 4 & 10 & 13, Odoi is silent regarding the transistor comprises a channel formation region which comprises polycrystalline silicon
Dozen discloses the transistor comprises a channel formation region which comprises polycrystalline silicon (Para. 74 & 109 & 126: crystalline state are mixed).
At the time of filling, it would have been obvious to use polycrystalline silicon in a display manufacturing device to produce flexible display. 
Regarding claim 6, Odoi discloses a display device comprising: an EL panel comprising a light-emitting element over a flexible substrate (Para. 49: EL display & Para. 15: Display device including a curved display having a flexible substrate); a touch sensor overlapping with the EL panel (Fig. 21 & Para. 120: Touch panel-50 arranged on the display device 100) & (Para. 115: EL display); a transistor formed over the flexible substrate (Para. 65: Display panel having thin film transistor) & (Para. 11: Display device with flexible substrate); wherein a display region of the display device comprises an edge portion of the EL panel (Para. 49: EL display & Para. 15: Display device having edge of the EL panel) & (Fig. 1 & Para. 69: Curved display face 20).  
Odoi is silent regarding a first insulating film over the transistor and an electrode of the light-emitting element over the first insulating film and electrically connected to the transistor.
In a similar field of endeavor, Dozen discloses a first insulating film over the transistor (Fig. 2C: TFT on the insulating film-129 & Para. 56 & 106); and an electrode of the light-emitting element over the first insulating film and electrically connected to the transistor (Para. 106: Gate electrode and the insulation film electrically connected to the transistor & 137) & (Fig. 2B & 3B).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the thin film integrated circuit of Dozen’s disclosure with the fabricating display device as taught by Odoi. Doing so would have resulted in fabricated thin film integrated circuit capable of achieving high flexibility.
Regarding claim 7, Odoi discloses a display device comprising: an EL panel comprising a light-emitting element over a flexible substrate (Para. 49: EL display & Para. 15: Display device including a curved display having a flexible substrate); a touch sensor overlapping with (Fig. 21 & Para. 120: Touch panel-50 arranged on the display device 100) & (Para. 115: EL display); a transistor formed over the flexible substrate (Para. 65: Display panel having thin film transistor) & (Para. 11: Display device with flexible substrate); wherein the EL panel is configured to display images in a first direction and in a second direction different from the first direction (Para. 49: EL display & Para. 15) & (Fig. 1:  Display images A, B, C directions & Para. 69: Curved display face 20).  
Odoi is silent regarding a first insulating film over the transistor and an electrode of the light-emitting element over the first insulating film and electrically connected to the transistor.
In a similar field of endeavor, Dozen discloses a first insulating film over the transistor (Fig. 2C: TFT on the insulating film-129 & Para. 56 & 106); and an electrode of the light-emitting element over the first insulating film and electrically connected to the transistor (Para. 106: Gate electrode and the insulation film electrically connected to the transistor & 137) & (Fig. 2B & 3B).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the thin film integrated circuit of Dozen’s disclosure with the fabricating display device as taught by Odoi. Doing so would have resulted in fabricated thin film integrated circuit capable of achieving high flexibility.

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

							/MD K TALUKDER/Primary Examiner, Art Unit 2648